      Case 1:20-cv-03677-LGS-KHP Document 141 Filed 01/07/21 Page 1 of 4




Aarti Reddy                                                                                       VIA CM/ECF
T: +1 415 693 2103
areddy@cooley.com

January 7, 2021

The Hon. Katharine H. Parker
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007


Re:     Nichols et al. v. Noom et al., No 20-3677 (LGS) (KHP), Noom’s Discovery Letter.

Dear Judge Parker:

On behalf of Defendants Noom, Inc. and Artem Petakov (“Noom”), we write to outline the agenda
and discovery issues they wish to address at the January 12, 2021 conference. Defendants
sincerely apologize that this filing is unilateral. Plaintiffs have refused to share their joint position
statement in advance of the filing deadline, thus prompting yet another dispute unrelated to
resolution of the claims and defenses in this matter.

Earlier this week, Noom reiterated its request from last month that the parties exchange position
statements sufficiently in advance of the filing deadline—this time requesting the parties exchange
their proposals on Wednesday morning. (See Exhibit A at 5.) Plaintiffs refused and, as with prior
filings, have insisted on strategically withholding their position statement until hours before the
filing deadline. (Id.) As Noom has explained to Plaintiffs, this approach prejudices Noom:
defense counsel does not know in advance what issues Plaintiffs intend to raise in their filing, and
undersigned counsel cannot consult with our client and prepare a meaningful response to a dozen
discovery disputes after close of business hours. (Id. at 4.) Despite Plaintiffs’ refusal to cooperate,
Noom provided its positions on Wednesday morning anyways. (Id. at 2.) Plaintiffs have still
refused to exchange in a timely fashion, and as of this filing, have refused to share their positions.
(Id. at 1-2.) As such, Noom files unilaterally. Noom regrets involving the Court in this matter, but
to avoid this result in the future and spare its staff from yet another midnight filing, Noom requests
an order that the parties must exchange positions for joint filings 48 hours before they are due.

Noom’s Update on Discovery & Discovery Issues.

Over the last several weeks, Plaintiffs have continued to initiate various roadblocks designed to
harass Noom, escalate litigation costs, and delay efficient resolution of the claims. First, Plaintiffs
filed a highly unusual (and unsuccessful) request for a “bellwether” proceeding to sever resolution
of the underlying claims in a piecemeal fashion—a process almost exclusively reserved for MDL
and mass tort actions. (ECF Nos. 110, 117.) Second, Plaintiffs unsuccessfully opposed Noom’s
leave to file a motion to dismiss, but now seek to further delay resolution of that motion by
amending their complaint for a third time in six months. (12/17/20 Tr. at 18.) Third, Plaintiffs
                        Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                     t: (415) 693-2000 f: (415) 693-2222 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 141 Filed 01/07/21 Page 2 of 4




Hon. Katharine H. Parker
January 7, 2021
Page Two

have also indicated their intent to file a parallel lawsuit against Noom in New York state court
asserting the exact same claims at issue in the federal action. (1/5/21 email from B. McInturff).

Despite Plaintiffs’ delay tactics, Noom has endeavored to make progress. Since the last discovery
conference, Noom has: (1) completed responses to Plaintiffs’ RFP chart and agreed to produce 33
categories of documents; (2) begun producing documents consistent with these commitments, thus
far producing 58,892 documents, including significant additional revenue, subscriber and usage
data at Plaintiffs’ request; (3) designated ten custodians, including two custodians specifically
requested by Plaintiffs; (4) completed its Google Drive, Gmail and Slack collections; (5) updated
its ESI repository; (6) made two data scientists available for depositions.

To date, Plaintiffs have produced a total of about 104 documents, including only 5 documents in
the last three months. Even though the parties have invested over 100 hours negotiating an ESI
protocol, Plaintiffs’ productions are not remotely compliant with that protocol—for example, not
a single document Plaintiffs have produced contains any metadata.

Renewed Request for a Protective Order on ESI Issues & Plaintiffs’ RFPs. Noom respectfully
requests that the Court review its motion for two protective orders, as set forth in its most recent
discovery letter. (ECF No. 120.) Noom will not reiterate its arguments here, but wishes to
emphasize that to date, Noom has spent over 600 hundred hours on ESI planning issues and that
Plaintiffs’ ceaseless and unsuccessful motion practice—including a 100+ page chart of their RFP
disputes and 15 additional multi-part disputes in their last conference statement alone—is
unsustainable and has delayed progress in discovery. Noom is confident that with the appropriate
discovery limitations, the parties can conclude fact discovery by mid-March 2021.1

Request for Metadata in Plaintiffs’ Productions. Plaintiffs have attempted to micromanage every
aspect of Noom’s collection and production processes, down to the software used and esoteric
metadata fields not typically produced in litigation, nominally to ensure that collections are
exhaustive and no metadata is compromised in any way. Yet Plaintiffs’ own productions consist
of emails named Plaintiffs appear to have self-selected and then forwarded to Plaintiffs’ counsel,
who subsequently converted those files to PDFs that retain no relevant metadata and produced
with incomplete BATES stamping in the file name. See, e.g., 00120-22; 124-25; 126-27. This
remarkable hypocrisy shows that Plaintiffs’ supposed interest in a hyper-transparent discovery
process are feigned and intended only to make Noom incur costs that Plaintiffs themselves wish
to avoid. Noom respectfully requests that the Court order Plaintiffs to stop producing documents

1 Specifically, Noom seeks an order: (1) issuing Noom’s proposed ESI protocol; (2) limiting Plaintiffs to
raising further ESI disputes and seeking discovery-on-discovery only where they have identified a clear
deficiency in Noom’s production; (3) precluding Plaintiffs from re-litigating settled ESI disputes absent
good cause; (4) rejecting Plaintiffs’ demand that Noom search its entire Slack and Google Drive systems;
(5) limiting Plaintiffs’ further requests for factual information to Interrogatories; (6) reminding the parties
that they may be subject to fee sanctions for raising disputes that are unsupported by authority or based on
factual misrepresentations; (7) issuing a protective Order as to RFP Nos. 6-8, 13, 28, 31, 42, 46, and 49.
                          Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                       t: (415) 693-2000 f: (415) 693-2222 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 141 Filed 01/07/21 Page 3 of 4




Hon. Katharine H. Parker
January 7, 2021
Page Three

in this obviously deficient manner and reproduce its past productions with the metadata the parties
long ago agreed to provide (and which Noom has provided with each of its productions since).

Motion to Compel Response to Rule 45 Subpoena on Alleged “Whistleblower” Ian Meyer.
Plaintiffs cite their declaration of Ian Meyer, a former Noom employee, in virtually every filing
they make, and Mr. Meyer appears to be their star fact witness. (See, e.g., ECF 110 at 1-2, ECF
115-2.) Accordingly, on October 2, 2020, Noom served a Rule 45 subpoena, propounding ten
tailored categories of documents relevant to Plaintiffs’ allegations, including Mr. Meyer’s biases
and knowledge of Noom’s internal business. (Ex. 2.) After Plaintiffs secured multiple extensions,
the parties finally met and conferred on December 4, 2020 and Noom agreed to revise its requests
and withdraw one, under the impression that Plaintiffs would then produce without further delay.
But Plaintiffs’ counsel have stood on obstructionist objections and confirmed that the entirety of
their production is limited to a single document.

As an example, Noom sought communications “relating to [Mr. Meyer’s] departure from Noom.”
As Noom explained, if Mr. Meyer sent texts or emails complaining about his treatment, or
characterizing the circumstances of his departure, these are clearly relevant to assessing his biases
and reliability a primary fact witness. Nonetheless, Plaintiffs’ counsel stand on boilerplate
objections and refuse to produce any documents (but do not state that no such documents exist).

Plaintiffs’ counsel are also withholding responsive documents as privileged, without any
explanation of the privilege or even the most basic description of the information withheld. This
alone violates Rule 45(e)(2)(A), which requires “[a] person withholding subpoenaed information
under a claim that it is privileged” to “expressly make the claim” and “describe the nature of the
withheld documents.” This is problematic because the claimed privilege is highly suspect.
Plaintiffs’ counsel explained they represent Mr. Meyer in connection with the subpoena, but argue
even communications that pre-date the subpoena are protected. Plaintiffs’ counsel provide no
rationale for how communications with a fact witness are privileged—and, after repeated
questioning, refuse to say when their attorney-client relationship was formed. As such, Noom
requests an order that Mr. Meyer promptly produce documents in connection with each of the
requests outstanding; and that Plaintiffs’ counsel (1) Plaintiffs’ counsel state the basis for
withholding communications with Mr. Meyer as privileged; (2) explain how any privilege was not
waived when Plaintiffs extensively relied on, and cited, information from Mr. Meyer in their
complaints and filings; and (3) log any supposedly privileged communications with Mr. Meyer.

Plaintiffs’ Amended Complaint and Issues in Plaintiffs’ Forthcoming Letter. For the reasons
explained above, Noom is unaware of the issues that Plaintiffs intend to raise in their letter but will
come prepared to the January 12 conference to discuss them. Noom notes that Plaintiffs sent a
half-completed third amended complaint after close of business hours yesterday. If Plaintiffs seek
leave to amend their complaint in their filing, Noom respectfully requests an opportunity to review
a draft of the actual proposed complaint and, if appropriate, oppose in writing.

                        Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                     t: (415) 693-2000 f: (415) 693-2222 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 141 Filed 01/07/21 Page 4 of 4




Hon. Katharine H. Parker
January 7, 2021
Page Four


Sincerely,



/s/ Aarti Reddy
Aarti Reddy

Counsel for Defendant Noom, Inc.and
Artem Petakov




                     Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                  t: (415) 693-2000 f: (415) 693-2222 cooley.com
